GENERATION WAVE GROWTH FUND VICE FUND Each a Series of USA MUTUALS Supplement to the Prospectus and Statement of Additional Information (“SAI”) dated July 30, 2009 Effective February 9, 2010, Mutuals Advisors, Inc. (the “Advisor”), the investment advisor to the Generation Wave Growth Fund and the Vice Fund (collectively, the “Funds”) has terminated the Sub-Advisory Agreement between the Advisor and GNI Capital, Inc.As a result, GNI Capital, Inc. no longer serves as sub-advisor to the Funds, and Mr. Charles Norton and Mr. Allen Gillespie no longer serve as the Funds’ portfolio managers.All references to GNI Capital, Inc. are hereby removed from the Fund’s Prospectus and SAI. The
